Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-27-2004

Kingvision v. 898 Belmont Inc
Precedential or Non-Precedential: Precedential

Docket No. 02-1770




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Kingvision v. 898 Belmont Inc" (2004). 2004 Decisions. Paper 739.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/739


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                  PRECEDENTIAL                  Marcus W. Corwin, P.A.
    UNITED STATES COURT OF                      7777 Glades Road, Suite 208
           APPEALS                              Boca Raton, FL 33424
     FOR THE THIRD CIRCUIT
                                                       Counsel for Appellants

              No: 02-1770
                              ____              Donald M. Moser, Esquire (Argued)
                                                Washington West Building
   KINGVISION PAY-PER-VIEW,                     235 South 8th Street
          CORP., LTD.,                          Philadelphia, PA 19106-3519

                    Appellant                          Counsel for Appellees
                     v.

        898 BELMONT, INC.,
         d/b/a EL TORO BAR;                                     OPINION
         BERHANU DEGIFE
        ___________________
                                                ROTH, Circuit Judge:
  Appeal from the United States District
                  Court
 for the Eastern District of Pennsylvania
                                                        Once again, we must determine
  (D.C. Civil Action No. 01-cv-02970)
                                                what statute of limitations to apply when a
   District Judge: Honorable Berle M.
                                                federal statute does not specify a
                 Schiller
                                                limitations period. In this case, involving
            _______________
                                                the Federal Communications Act (FCA),
                                                KingVision claims that defendants
       Argued on March 4, 2003
                                                exhibited a closed circuit telecast through
                                                the use of an illegal decoding device. The
Before: ROTH, BARRYand FUENTES
                                                District Court applied the two year
         CIRCUIT JUDGES
                                                limitations period of the Pennsylvania
                                                cable piracy statute instead of the three
         (Filed: April 27, 2004)
                                                year limitations period of the Copyright
                                                Act. We hold that the two year state
Francine R. Strauss, Esquire (Argued)
                                                limitations period does apply to
11917 Gainsborough Road
                                                KingVision’s FCA claims because the
Potomac, MD 20854
                                                Pennsylvania piracy statute is directly
                                                analogous to § 553 of the FCA and neither
Bradley H. Trushin, Esquire

                                            1
the “practicalities of litigation” nor federal            for Judgment on the Pleadings on the
policy or law are frustrated by such                      ground that the Complaint was filed after
application. See North Star Steel Co. v.                  the expiration of the two year state
Thomas, 515 U.S. 29, 34-35 (1995); Reed                   limitations period applicable to the
v. Transp. Union, 488 U.S. 319, 327                       Pennsylvania cable piracy statute, 18 Pa.
(1989). Accordingly, we will affirm the                   Con. Stat. § 910, as specified in 42 Pa.
decision of the District Court granting                   Cons. Stat. § 5524(7) for actions not
defendants’ Motion for Judgment on the                    otherwise subject to a specific limitations
Pleadings and dismissing all claims against               period.
defendants.
                                                                  The District Court applied the two
I. Facts and Procedural History                           year statute of limitations of § 5524(7) and
                                                          dismissed KingVision’s claims as time-
         Plaintiff KingVision, a licensee of
                                                          barred. KingVision Pay-Per-View, Ltd. v.
sports programming, sued defendants 898
                                                          898 Belmont, Inc., No. 01-2970, 2002 U.S.
Belmont, Inc., d/b/a the El Toro Bar, and
                                                          Dist. LEXIS 2275, at *8 (E.D. Pa. Feb. 13,
Berhanu Degife, its owner and operator, in
                                                          2002). On February 24, 2002, KingVision
the District Court for the Eastern District
                                                          filed a timely Motion for Reconsideration,
of Pennsylvania under 47 U.S.C. §§ 553
                                                          arguing that the Copyright Act more
(unauthorized reception of cable service)
                                                          closely parallels the piracy sections of the
and 605 (unauthorized publication or use
                                                          FCA, so that the limitations period of the
of communications), the “piracy statutes”
                                                          Copyright Act should be applied instead of
of the FCA, as amended by the Cable
                                                          the state limitations period. KingVision’s
Communications Policy Act of 1984. It is
                                                          motion was denied on March 8, 2002, and
uncontested that on March 13, 1999,
                                                          this appeal followed.
without KingVision’s authorization, the El
Toro Bar intercepted and broadcast the                       III. Jurisdiction and Standard of
E v a n d e r H o l y f ie l d / L e n no x Le w is                        Review
cham pion ship boxing match and
                                                                 The District Court had jurisdiction
“associated undercard bouts” to its
                                                          to hear this case pursuant to 28 U.S.C. §§
patrons.      It is also uncontested that
                                                          1331, as it is a civil action arising under
KingVision did not provide defendants
                                                          the laws of the United States. We have
with the decoding equipment or the
                                                          jurisdiction pursuant to 28 U.S.C. § 1291,
satellite coordinates necessary to receive
                                                          because the District Court’s February 14,
the signal, nor did KingVision receive a
                                                          2002, order is final and appealable.
sublicense fee or revenue from El Toro
Bar for patron admissions to the broadcast.                       We review de novo the District
KingVision wrote to the El Toro Bar about                 Court’s dismissal of the case on statute of
the unauthorized broadcast in April 1999                  limitations grounds. See Lake v. Arnold,
but failed to bring suit until June 2001.                 233 F.3d 360, 365 (3d Cir. 2000)
Defendants filed an Answer and a Motion

                                                      2
IV. Discussion                                      analogous state statutes of limitations for
                                                    federal laws that do not provide them.
        Determining the statute of
                                                    North Star, 515 U.S. at 34, 37 (Scalia, J.,
limitations period for activity governed by
                                                    concurring). Thus, while courts are not
a federal statute is a question of federal
                                                    required to choose a state statute of
law. Nevertheless, as recognized by the
                                                    limitations period, they generally choose a
Supreme Court in North Star Steel Co. v.
                                                    state limitations period “as a matter of
Thomas, 515 U.S. 29 (1995), when a
                                                    interstitial fashioning of remedial details
federal statute fails to provide a statute of
                                                    under the respective substantive federal
limitations, a court should look to
                                                    statutes.” DelCostello, 462 U.S. at 160.
analogous state statutes. The Court stated,
“our practice has left no doubt about the                  In North Star, the Supreme Court
lender of first resort. Since 1830, ‘state          notes two exceptions to this rule. First, 28
statutes have repeatedly supplied the               U.S.C. § 1658 provides a general, four-
periods of limitations for federal causes of        year limitations period for federal statutes
action’ when the federal legislation made           passed after December 1, 1990, that do not
no provision.” Id. at 34 (citing Automobile         contain their own limitations period. Id. at
Workers v. Hoosier Cardinal Corp., 383              34 n.*. Section 1658 is not at issue here,
U.S. 696, 703-704 (1966)). The rule is              however, since the FCA was passed in
that “courts look to the state statute ‘most        1934, and the Cable Communications
closely analogous’ to the federal Act in            Policy Act amendments were passed in
need.” Id.; Reed v. Transp. Union, 488              1984.
U.S. 319, 323 (1989); DelCostello v.
                                                            Second, a court may turn to a
Teamsters, 462 U.S. 151, 158 (1983). 1
                                                    limitations period provided within an
The reason for this judicially-created rule
                                                    analogous federal statute when the state
is that Congress has an “appropriate” and
                                                    limitations periods would “‘frustrate or
“realistic” expectation that, given long-
                                                    interfere with the implementation of
standing practice, courts will look to
                                                    national policies’. . . or be ‘at odds with
                                                    the purpose or operation of federal
       1                                            substantive law.’” Northstar, 515 U.S. at
         Lampf v. Gilbertson, 501 U.S.
                                                    34 (internal citations omitted).        This
350 (1991) articulates a slightly different
                                                    second exception is very narrow;
version of the rule for choosing
                                                    “reference to federal law is the exception,
limitations periods when federal statutes
                                                    and we decline to follow a state limitations
fail to specify them. In Lampf, the Court
                                                    period only when a rule from elsewhere in
considered the need for uniformity, the
                                                    federal law clearly provides a closer
“geographic character” of the claim, and
                                                    analogy than available state statutes, and
the “closest fit,” provided statutory
                                                    when the federal policies at stake and the
purpose and elements. Id. at 357-58.
                                                    practicalities of litigation make that rule a
This expression of the rule is not
                                                    significantly more appropriate vehicle for
followed by the Court in North Star.

                                                3
interstitial lawmaking.” Id. at 35 (internal                As we see then, under North Star,
quotations omitted).                                 Reed, and DelCostello, if there is an
                                                     analogous state limitations period, absent
        In other words, if there is a parallel
                                                     any impediment of implementation of
state statute, there is no reason to explore
                                                     national policies if that state period is
federal law, unless the state limitations
                                                     applied, courts are not required to examine
period impedes the implementation of
                                                     federal limitations periods.
national policies, is at odds with the
purpose or operation of federal substantive                  Following the standard established
law, or is demanded by the practicalities of         in DelCostello, the Supreme Court has
litigation. See, e.g., Reed, 488 U.S. at 327         applied state limitations periods to a
(“In light of the analogy between §                  variety of claims, including claims under
101(a)(2) and personal injury actions, and           the Worker Adjustment and Retraining
of the lack of any conflict between the              Notification Act (WARN), see North Star,
practicalities of § 101(a)(2) litigation and         515 U.S. at 33-37; the Labor-Management
state personal injury limitations periods,           and Reporting and Disclosure Act
we are bound to borrow state personal                (LM RDA), see Reed, 488 U.S. at 323-34;
injury statutes absent some compelling               and § 1983, see Wilson v. Garcia, 471 U.S.
demonstration that ‘the federal policies at          261, 266-80 (1985). DelCostello itself,
stake’ in § 101(a)(2) actions make a                 however, is an example of the type of
federal limitations period ‘a significantly          action in which a federal limitations period
more appropriate vehicle for interstitial            is called for. There, the Court applied a
lawmaking.’”) (quoting DelCostello, 462              federal limitations period to a hybrid §
U.S. at 172). However, as the Court                  301/fair representation claim arising under
explained in DelCostello:                            the National Labor Relations Act (NLRA),
                                                     462 U.S. at 151, 158-72. Again, in a
       In some circumstances . . .
                                                     Racketeer Influenced and Corrupt
       state statutes of limitations
                                                     Organizations Act (RICO) claim, the
       c a n b e unsatisfacto ry
                                                     Court applied a federal limitations period
       vehicles for the enforcement
                                                     in Agency Holding Corp. v. Malley-Duff &
       of federal law. In those
                                                     Assocs., Inc., 483 U.S. 143 (1987).
       instances, it m ay b e
       inappropriate to conclude                             Our review of DelCostello and
       that Congress would choose                    Malley-Du ff demonstrates that the
       to adopt state rules at odds                  Supreme Court examines statute of
       w ith the p u r p o s e or                    limitations queries based on the type of
       o p e r a t io n o f f e d e r a l            claim presented rather than on a case-by-
       substantive law.                              case basis. NLRA and RICO cases are
                                                     two categories of the types of federal
                                                     statutes excepted from the general
462 U.S. at 161 (emphasis added).                    application of state limitations periods.

                                                 4
The justification for applying the                  uniformity purposes, a court should adopt
exception in the DelCostello 301/fair               a federal, rather than a state, limitations
representation hybrid claim is evident.             period. First, a general preference for
While the § 301 component of the claim is           uniformity, even if to avoid forum
a straight contract claim for which there           shopping, is an insufficient reason to apply
were close state analogs, the fair                  the limitations period of the closest federal
representation claim, which is a challenge          analog. See, e.g., North Star, 515 U.S. at
to private settlements under the collective         36. The Court noted, in North Star, that
bargaining agreement, was without close             “the practice of adopting state statutes of
analog in state law. 462 U.S. at 165. It            limitations for federal causes of action can
was possible to apply the state arbitration         result in different limitations periods in
limitations periods to the hybrid claim, but        different States for the same federal action
they are extremely short – only 10 to 90            . . . . But these are just the costs of the rule
days – and would allow insufficient time            itself . . ..” Id.
for plaintiffs to complete necessary tasks
                                                            Second, the desire to unify the
relating to the fair representation claim,
                                                    limitations periods of federal laws with
i.e., evaluating the adequacy of union
                                                    similar purposes is not a sufficient reason
counsel, obtaining private counsel, and
                                                    to adopt federal limitations periods. For
framing the suit. Id. at 166. In addition,
                                                    instance, in Reed, the Court commented:
the state arbitration statutes assume the
vacation of an award, but the arbitration in               Respondents argue that the
DelCostello did not resolve the employee’s                 same federal labor policies
claim against the union because the union                  that led us in DelCostello to
w a s a c t in g a s t h e e m p l o y e e ’s              borrow the NLRA § 10(b)
representative (and union counsel as                       statute of limitations for
employee’s counsel). Id. at 167. In the                    hybrid §                 301/fair
alternative, applying the longer six year                  r e p r e se n t a ti o n c l a i m s
state contract limitations period to the                   likewise require that we
hybrid claim would have interfered with                    borrow § 10(b) for LMRDA
the “rapid final resolution of labor disputes              § 101(a)(2) actions. This
favored by federal law.” Id. at 168. The                   argument lacks merit. It
practicalities of litigating a hybrid claim,               fails to take seriously our
as in DelCostello, distinguish that type of                admonition that analogous
case from the present one.                                 state statutes of limitations
                                                           are to be used unless they
       The RICO civil enforcement action
                                                           frustrate or significantly
in Malley-Duff is a broader exception to
                                                           interfere with federa l
the state limitations rule. The Supreme
                                                           policies.
Court has articulated three points to
consider in determining whether, for


                                                5
488 U.S. at 327                                              We see then this process taking
                                                     place in Malley-Duff, the RICO case in
          Third, there is a difference between
                                                     which the Court held that a four year
uniformity in construing the substantive
                                                     limitations period for Clayton Act civil
elements of a statute in order to
                                                     enforcement actions applies to RICO
characterize a claim for statute of
                                                     actions and rejected the state “catch-all”
limitations purposes and the next step of
                                                     statute of limitations choice. 483 U.S. at
determining what limitations periods to
                                                     155-56. The Court is very careful in
adopt for a particular type of claim. For
                                                     Malley-Duff to distinguish its narrow
example, in Wilson, the Supreme Court
                                                     holding with regard to these RICO actions
held that § 1983 claims should be
                                                     from other limitations period cases. The
characterized uniformly as state tort
                                                     Court explained that uniformity is a greater
actions. The Court then determined,
                                                     concern for RICO civil actions, since by
however, that the length of the limitations
                                                     statute such actions require both a nexus to
period is to be governed by state tort law.
                                                     interstate or foreign commerce and a
471 U.S. at 268-271, 275-280. The Court
                                                     pattern of racketeering. Id. at 153; 18
stressed that uniformity was an issue only
                                                     U.S.C. § 1962(b), (c). Racketeering itself
in the characterization of the claim, stating
                                                     often involves interstate transactions, since
“the statute [§ 1983] is fairly construed [as
                                                     it may include any of nine state law
a tort claim] as a directive to select, in
                                                     felonies and over 25 federal statutes. Id. at
each State, the one most appropriate
                                                     149 (citing A.J. Cunningham Packing
statute of limitations for all § 1983 claims.
                                                     Corp. v. Congress Fin. Corp., 792 F.2d
The federal interests in uniformity,
                                                     330, 337 (3d Cir. 1986) (Sloviter, J.,
certainty, and the minimization of
                                                     concurring)); 18 U.S.C. § 1961.
unnecessary litigation all support the
conclusion that Congress favored this                        The Court’s desire to limit its
simple approach.” Id. at 275. Thus, while            holding in Malley-Duff is made clear in
the Court embraced uniformity in                     North Star.        The North Star court
recognizing § 1983 claims as tort claims             distinguished Malley-Duff on the ground
for statute of limitations purposes, it did          that the event in North Star was a single
not find that the limitations periods                incident, “a plant closing,” a “mass layoff
themselves needed to be uniform. It is               at a single site of employment,” and it was
only after this characterization of the type         “relatively simple and narrow in its
of claim has been completed that the                 scope,” 515 U.S. at 37 (internal quotations
DelCostello/North Star/Reed examination              omitted). The RICO claim in Malley-Duff,
is to be done to determine if there are no           on the other hand, is acknowledged as
analogous state statutes or if the state             requiring a nexus to interstate or foreign
li m i ta t i o n s p eriods frustra te th e         commerce as a jurisdictional element as
practicalities of litigation or are at odds          well as an allegation of a pattern of
with federal purpose or law.                         racketeering, which is likely to include


                                                 6
interstate transactions. Malley-Duff, 483                  KingVision, however, relies on the
U.S. at 153-54. KingVision is correct that         Fifth Circuit Court of Appeals’ decision in
cable piracy, like RICO claims, may                Prostar v. Massachi, 239 F.3d 669 (5th
involve wide-spread and multiple                   Cir. 2001) to argue for the application of
wrongful actions such as theft, tortious           the federal limitations period of the
interference with prospective advantage,           Copyright Act. We decline, however, to
misrepresentation, civil conspiracy, and           follow the holding in Prostar. Although
unjust enrichment, but multiple, interstate        the facts parallel those of the present case,
claims are not required as an element of           Prostar is distinguishable on the ground
the cause of action under §§ 553 or 605 of         that the applicable state law at issue, one
the Cable Act, nor are they at stake in this       of general conversion, is not as close an
case.                                              analog to the FCA as the Pennsylvania
                                                   piracy statutes.3 Further, the Prostar court
        Although the Supreme Court has
                                                   appears to conflate, or at least fails to
not yet been faced with the issue of the
                                                   distinguish between, the need for
limitations period to apply in FCA/Cable
                                                   uniformity in construing the type of statute
Act piracy cases, the issue has arisen in
                                                   for limitations purposes and uniformity in
federal district courts and has been
                                                   the length of the limitations periods
addressed by the Fifth Circuit Court of
                                                   adopted. See Wilson, 471 U.S. at 268-271,
Appeals. As the District Court noted in
                                                   275-280. The Prostar court states that the
this case, federal district courts have
                                                   FCA requires uniform enforcement via the
applied the federal limitations period under
                                                   application of a federal limitations period
the Copyright Act to FCA claims when the
                                                   because “issues facing the cable industry
only state law from which to borrow a
                                                   [are] national in scope.” 239 F.3d at 676
limitations period was a general
                                                   (citing H.R. Rep. No. 98-934, at 22 (1984),
conversion law. We agree with the
                                                   reprinted in 1984 U.S.C.C.A.N. 4659,
District Court that “these cases do not
predict the proper outcome of the case at
bar involving a state statute narrowly             analogy” rule first announced in
crafted to deter cable piracy.” 2002 U.S.          DelCostello is “not only erroneous but
Dist. LEXIS 2275 at *8. It is not,                 unworkable” because it can result in state
moreover, a requirement that a district            limitations applying in some states and
court, in picking an analogous state               the federal statute in others. 515 U.S. at
limitations period, determine that every           37. We, however, will leave the
state has such an analogous statutory              resolution of this dilemma to the
scheme – but only that the state whose law         Supreme Court.
is being applied has such a one.2
                                                          3
                                                           We take judicial notice that
                                                   KingVision identifies New York and
       2
        In his concurrence in North Star,          Mississippi as other states without state
Justice Scalia notes that the “closer              piracy analogs.

                                               7
4720-22). This conclusion, however,                disputes the applicability of § 910, as it
simply does not follow. The national               deals with theft via a “device,” and it is not
concerns of the cable industry are relevant        clear that a “device” was used in the
only insofar as they are embodied in the           present case to intercept the telecast.
FCA. As a threshold matter, they are used          Nevertheless, even though we do not know
to characterize the claim for which a              the method of interception used at the El
statute of limitations period is then to be        Toro Bar, we can assume reception of the
applied. The violations of the Cable Act,          Holyfield-Lewis fight was not the product
however, are particular acts which are             of mere serendipity.           Further, while
pursued in the locations where they occur          KingVision is correct that § 910 speaks
– as was done in the present case. The             a b o u t m a n u f a c t u r e o f i l le g a l
localized violations – even if multiple –          telecommunications devices and § 553
are very different from the interstate             about improper interception of a
activity involved in RICO claims.                  communication, § 910(e) defines
                                                   “manufacture of an unlawful
         Following North Star, we turn our
                                                   telecommunication device” as using a
attention then to the Pennsylvania piracy
                                                   device to receive, transmit, or decrypt a
statutes. Their provisions mirror those of
                                                   telecommunications service.
the FCA.           Section 3926 of the
Pennsylvania statute, like 47 U.S.C. § 605,               The District Court is correct that §
makes punishable by fine or imprisonment           910 provides “a remarkably close analog
the theft of certain wire services.4 It            to the Cable Act [§ 553].” 2002 U.S.
allows an aggrieved service provider               LEXIS 2275 at *6. As the court described,
“ e q uitable or declaratory re l i ef ,           § 910, like 47 U.S.C. § 553:
compensatory and punitive damages . . .
                                                          (1)specifically prohibits use
costs . . . and attorney fees.” 18 Pa. Cons.
                                                          of     an      unlawful
Stat. § 3926(g). Section 910 is the state
                                                          telecommunications device
companion statute to § 3926 and is the
                                                          to decode “transmissions,
state statute addressed by the District
                                                          signals or services over any
Court. It focuses upon the use of devices
                                                          cable television . . . .” 18 Pa.
for theft of telecommunications services,
mirroring 47 U.S.C. § 553.5 KingVision

                                                   the present case. See TKR Cable Co. v.
       4
       Section 3926 pertains to wire               Cable City Corp., 267 F.3d 196 (3d Cir.
and radio services, and § 605 to                   2001) (holding that “a cable television
telecommunication and cable services.              descrambler does not facilitate the
                                                   interception of ‘communications by
       5
       KingVision alleged violation of             radio’ and therefore the statutory
both §§ 605 and 553 of the Cable Act.              damages available under § 605 do not
Section 605, however, does not apply in            apply here.”)

                                               8
        Cons. Stat. § 910(e)                    (c)(3)(B)).
        (compare with 47
        U.S.C. § 553(a)).
                                                Consequently, we conclude that the
                                         District Court did not err in holding that,
(2) provides for criminal                “because Section 910 is parallel in
sanctions; prior convictions             substance and form to the Cable Act, it is
under the Cable Act are                  the ‘closer fit’ the Supreme Court
considered in grading an                 contemplated as the appropriate source
offense. 18 Pa. Cons. Stat.              from which to borrow a statute of
§ 910(b)(5) (compare with                limitations, precluding KingVision’s
47 U.S.C. § 553(b)).                     proposed adoption of the Copyright Act’s
                                         three-year period.” 2002 U.S. LEXIS
                                         2275 at *8 (internal citations omitted).
(3) provides for civil
                                                 Furthermore, this case does not
statutory sanctions of $250
                                         warrant the exception of applying a federal
to $10,000 per violation
                                         limitations period where a state limitations
absent evidence that the acts
                                         period “frustrates the practicalities of
were willful and for
                                         litigation” or otherwise interferes with
p u r p o s e s o f p e r s o n al
                                         federal policy or law. KingVision knew of
financial gain or commercial
                                         the alleged violation over two years prior
advantage, in which case the
                                         to commencing suit.             In such a
court may increase the
                                         straightforward and relatively simple suit,
award of statutory damages
                                         it is difficult to imagine why a two year
by no more than $50,000 per
                                         limitations period would be inadequate.
violation. 18 Pa. Cons. Stat.
                                         See, e.g., North Star, 515 U.S. at 36
§ 910(d.1)(2)-(3) (compare
                                         (holding that a two year limitations period
with 47 U.S.C. § 553(c),
                                         in a fairly straightforward WARN claim
especially part (c)(3)(A)(ii),
                                         was insufficient to “frustrate the
(c)(3)(B)).
                                         practicalities of litigation”). The Supreme
                                         Court has turned to federal law for
                                         limitations periods when a state limitations
(4) provides for injunctive
                                         period was too short to accommodate the
relief, statutory or actual
                                         special circumstances of litigation, such as
damages, attorney’s fees,
                                         investigation. See DelCostello, 462 U.S.
and costs in almost identical
                                         at 166 (holding that a state limitations
language as the FCA. 18
                                         period of generally between 10 and 90
Pa. Cons. Stat. § 910(d.1)(1-
                                         days was insufficient to bring a LMRA §
3), (d)(2)(iv) (compare with
                                         301/fair representation hybrid action).
47 U.S.C. § 553 (c)(2)-

                                     9
There are no such special considerations
relevant to bringing CFA claims that
would be frustrated by a two-year
limitations period. Cf. Reed, 488 U.S. at
327-328n.4 (finding in the LMRDA
context that there was no indication that it
should take more than two years to identify
an injury and hire an attorney).
        Additionally, the two year state
limitations period does not frustrate the
purpose or implementation of the FCA or
its Cable Act amendments. The overall
purpose of the FCA is to “regulat[e]
interstate and foreign commerce in
communication by wire and radio so as to
make available . . . to all the people of the
United States . . . a rapid efficient . . .
communication service with adequate
facilities at reasonable charges . . .. ” 47
U.S.C. § 151. More specifically, Congress
passed §§ 553 and 605 to prevent
unauthorized interception of cable
transm issions, including interception
through unauthorized use of decoding
devices. These policies and laws are not
impeded in the present case where
KingVision has had up to two years to
bring suit in order to deter theft and keep
the costs of services down. There is no
evidence that the practicalities of litigation
require more time.
                Conclusion
       For the foregoing reasons, we will
affirm the judgment of the District Court,
dismissing KingVision’s Complaint.




                                                 10